NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-3864
                                     ____________

                            UNITED STATES OF AMERICA

                                            v.

                                JAMES CLINTON COOK,
                                 a/k/a James Linden Miller

                                   James Clinton Cook,
                                                          Appellant
                                     ____________

                      On Appeal from United States District Court
                       for the Western District of Pennsylvania
                                 (D.C. No. 09-cr-00004)
                       District Judge: Honorable Kim R. Gibson
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 23, 2011

                  Before: HARDIMAN, GREENBERG, Circuit Judges
                            and POLLAK,* District Judge

                                 (Filed: June 27, 2011)
                                     ____________

                              OPINION OF THE COURT
                                   ____________



      *
       The Honorable Louis H. Pollak, Senior District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
HARDIMAN, Circuit Judge.

      James Clinton Cook appeals his judgment of sentence. We will affirm.

                                            I

      Because we write for the parties, who are familiar with the facts and procedural

history of the case, we summarize them only briefly.

      For more than 50 years, Cook fraudulently used the name of a now-deceased man

named James Linden Miller. In January 2008, Cook used Miller‘s name and social

security number to apply for a replacement social security card, which he needed to

maintain a commercial driver‘s license in Miller‘s name. When a search of the Social

Security Administration‘s database revealed that Miller died in 1993, the agency‘s Office

of the Inspector General commenced an investigation into Cook. Investigators

interviewed Cook six months later, at which time he admitted to using the false name for

more than five decades.1 Investigators also discovered that Cook used at least one other

social security number belonging to a now-deceased woman named Rose M. Bertoch.

Cook had this number tattooed on his right wrist.

      In 1994, Cook began receiving Supplemental Security Income (SSI) from the

Social Security Administration. Because Cook used his real name when he applied for

these benefits, he was able to withhold information from the agency that would have


      1
        Although he claimed he had a personal reason for choosing the name James
Linden Miller, he could not explain how the social security number that he used in
conjunction with the name belonged to a real James Linden Miller.

                                            2
resulted in the denial or termination of benefits. Specifically, he failed to note in his

initial application that he was married under the Miller alias or that his wife had income.

Additionally, he later failed to report that he received an $87,059.12 settlement in a civil

suit, which he also brought under the name Miller. From 1994 until 2008, Cook received

$40,689.53 in SSI payments to which he was not entitled.

       On May 6, 2010, Cook pleaded guilty to one count of knowingly and willfully

making materially false statements in violation of 18 U.S.C. § 1001(a)(2) and one count

of converting property of the United States in violation of 18 U.S.C. § 641. The District

Court adopted the Presentence Report‘s calculation under the United States Sentencing

Guidelines (USSG) and found that Cook‘s total offense level of 10 and his Criminal

History Category of VI yielded a Guidelines range of 24–30 months. Cook moved for

departures under USSG §§ 4A1.3(b)(1), 5H1.1, and 5H1.4, arguing that his criminal

history overstated the seriousness of his prior crimes and that his age and poor health

commended a lighter sentence. After considering these arguments, declining to depart,

and applying the sentencing factors listed in 18 U.S.C. § 3553(a), the District Court

imposed a bottom-of-the-Guidelines sentence of twenty-four months imprisonment, two

years of supervised release, and restitution of $40,689.53.




                                              3
       Cook appeals, claiming the District Court ―misapprehended its legal authority‖ to

depart downward and failed to meaningfully consider the § 3553(a) factors.2

                                              II

       We have reviewed Cook‘s arguments and find them tendentious at best and, at

worst, a distortion of the record. Latching on to one phrase (―no legal basis‖) in the

District Court‘s sentencing colloquy, Cook argues that a remand is required because the

District Court did not appreciate its discretion to grant his motions for downward

departure.

       Courts of law do not interpret words—whether they appear in statutes, regulations,

contracts, or, as here, sentencing transcripts—in a vacuum. See, e.g., Davis v. Mich.

Dept. of Treasury, 489 U.S. 803, 809 (1989) (―It is a fundamental canon of statutory

construction that the words of a statute must be read in their context and with a view to

their place in the overall statutory scheme.‖). A review of the proceedings below

demonstrates that the District Court understood well its discretion to grant downward

departures. Indeed, each time the Court stated that it found ―no legal basis‖ for granting

the departures sought by Cook, it stated: ―[a]nd, additionally, [the Court] declines to

exercise its discretion to depart from the guidelines for that basis‖ or ―based upon the

argument presented.‖ Given the context, it is obvious to anyone but the most myopic

reader what the Court was saying—i.e., that it found no basis upon which to grant the


       2
           The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have

                                              4
legal relief that Cook requested. For this Court to reverse the District Court on the

ground that it erroneously believed it lacked authority to depart when it explicitly stated

during sentencing that it ―declines to exercise its discretion to depart‖ would be the height

of absurdity. Because we reject Cook‘s invitation to pass through the looking glass, ―we

have no authority to review [the Court‘s] discretionary denials of departure motions.‖

United States v. Jackson, 467 F.3d 834, 839 (3d Cir. 2006).

       Cook‘s second argument fares no better. He claims: ―[i]n denying the request for a

variance, the district court stated only that it had considered ‗each of the factors set forth

in 18 U.S.C. § 3553(a),‘ as well as ‗his age and his health and physical condition.‘‖

Appellant‘s Br. at 27 (citing App. at 143–44). In fact, the District Court‘s consideration

of the § 3553(a) factors goes on for more than four pages and in no way resembles the

―cursory discussion‖ that Cook describes. See App. at 143–47. That the District Court

did not find Cook‘s age, health, or allegedly overstated criminal history to be as

significant as other factors—e.g., that Cook ―appears to have lied and been deceitful for

decades,‖ his ―criminal history is extensive,‖ his ―offense is serious in that it defrauds the

government and social security system,‖ and his sentence reflects ―[t]he need for the term

of imprisonment to reflect punishment and deterrence‖—does not mean that the District

Court failed to consider them adequately. Rather, we hold that the District Court

carefully followed the three-step process laid out in United States v. Gunter, 462 F.3d



jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

                                               5
237, 247 (3d Cir. 2006), and gave ―meaningful consideration‖ to the § 3553(a) factors in

compliance with United States v. Merced, 603 F.3d 203, 215 (3d Cir. 2010). The District

Court‘s explication of its bottom-of-the-Guidelines sentence went well beyond the

minimum required and Cook‘s argument to the contrary betrays a lack of understanding

of the Supreme Court‘s decision in United States v. Rita, 551 U.S. 338, 359 (2007)

(―Where a matter is as conceptually simple as in the case at hand and the record makes

clear that the sentencing judge considered the evidence and arguments, we do not believe

the law requires the judge to write more extensively.‖).

       We will affirm the judgment of the District Court.




                                             6